different from those raised in his previous petition. 2           See NRS
                34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                barred absent a demonstration of good cause and actual prejudice. See
                NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                State specifically pleaded laches, appellant was required to overcome the
                rebuttable presumption of prejudice. NRS 34.800(2).
                            Appellant claimed that his procedural defects could be
                explained by a mental relapse that occurred in May 2003 and lasted until
                April 2012. Appellant claimed that he was not capable of understanding
                post-conviction procedures during this time period. Appellant failed to
                demonstrate good cause. Appellant litigated a motion for a new trial, a
                motion to withdraw a guilty plea, and a post-conviction petition for a writ
                of habeas corpus during this time period. Appellant failed to demonstrate
                that the claims in the instant petition were not reasonably available to be
                raised in a timely petition. See Hathaway v. State, 119 Nev. 248, 252, 71
                P.3d 503, 506 (2003). To the extent that appellant claimed that he was
                actually innocent and that this should overcome his procedural defects,
                appellant did not demonstrate actual innocence because he failed to show
                that "it is more likely than not that no reasonable juror would have
                convicted him in light of. . . new evidence." Calderon v. Thompson, 523
                U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see


                      2 Harris
                             v. State, Docket No. 53196 (Order of Affirmance, October 21,
                2009). Appellant also litigated a motion for a new trial and a motion to
                withdraw guilty plea. Harris v. State, Docket No. 50285 (Order of
                Affirmance, April 25, 2008).



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                also Pellearini v. State. 117 Nev. 860, 887, 34 P.3d 519, 537 (2001);
                Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996). We
                therefore conclude that the district court did not err in denying appellant's
                petition as procedurally barred. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 3




                                                     Hardesty



                                                     Parraguirre


                                                        019A
                                                     Cherry


                cc: Hon. Stefany Miley, District Judge
                     Sammy Marvin Harris
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 We   deny the proper person motion to stay this appeal.



SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A